— Application, pursuant to CPLR article 78, for judgment in the nature of prohibition, denied, and petition dated May 1, 1981 dismissed. The extraordinary remedy of prohibition is available only where petitioner has established a clear right to relief and where action taken or threatened is clearly without jurisdiction (see, e.g., Matter of Legal Aid Soc. of Sullivan County v Scheinman, 53 NY2d 12; Matter of State of New York v King, 36 *1002NY2d 59). In view of this principle, the instant collateral proceeding does not lie. Sweeney, J. P., Main, Casey and Yesawich, Jr., JJ., concur.